[exhibit102-19xf7v1054red001.jpg]
Excess Catastrophe Reinsurance Contract Effective: July 1, 2019 FedNat Insurance
Company Sunrise, Florida and Monarch National Insurance Company Sunrise, Florida
and Maison Insurance Company Baton Rouge, Louisiana _______________________
Certain identified information has been omitted from this exhibit because it is
not material and would be competitively harmful if publicly disclosed.
Redactions are indicated by [***]. 19\F7V1054



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red002.jpg]
Table of Contents Article Page 1 Classes of Business Reinsured 1 2 Commencement
and Termination 1 3 Territory 3 4 Exclusions 3 5 Retention and Limit 4 6 Florida
Hurricane Catastrophe Fund 6 7 Other Reinsurance 6 8 Reinstatement 6 9
Definitions 7 10 Loss Occurrence 8 11 Loss Notices and Settlements 10 12 Cash
Call 10 13 Salvage and Subrogation 11 14 Reinsurance Premium 11 15 Sanctions 12
16 Late Payments 12 17 Offset 14 18 Severability of Interests and Obligations 14
19 Access to Records 14 20 Liability of the Reinsurer 14 21 Net Retained Lines
(BRMA 32E) 15 22 Errors and Omissions (BRMA 14F) 15 23 Currency (BRMA 12A) 15 24
Taxes (BRMA 50B) 15 25 Federal Excise Tax (BRMA 17D) 16 26 Foreign Account Tax
Compliance Act 16 27 Reserves 16 28 Insolvency 17 29 Arbitration 18 30 Service
of Suit (BRMA 49C) 19 31 Severability (BRMA 72E) 19 32 Governing Law (BRMA 71B)
20 33 Confidentiality 20 34 Non-Waiver 21 35 Agency Agreement (BRMA 73A) 21 36
Notices and Contract Execution 21 37 Intermediary 22 Schedule A 19\F7V1054



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red003.jpg]
Excess Catastrophe Reinsurance Contract Effective: July 1, 2019 entered into by
and between FedNat Insurance Company Sunrise, Florida and Monarch National
Insurance Company Sunrise, Florida and Maison Insurance Company Baton Rouge,
Louisiana (hereinafter collectively referred to as the "Company" except to the
extent individually referred to) and The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s) Attached Hereto (hereinafter referred to
as the "Reinsurer") Article 1 - Classes of Business Reinsured By this Contract
the Reinsurer agrees to reinsure the excess liability which may accrue to the
Company under its policies in force at the effective time and date hereof or
issued or renewed at or after that time and date, and classified by the Company
as Property business, including but not limited to, Dwelling Fire, Inland
Marine, Mobile Home, Commercial and Homeowners business (including any business
assumed from Citizens Property Insurance Corporation), subject to the terms,
conditions and limitations set forth herein and in Schedule A attached hereto.
Article 2 - Commencement and Termination A. This Contract shall become effective
at 12:01 a.m., Eastern Standard Time, July 1, 2019, with respect to losses
arising out of loss occurrences commencing at or after that time and date, and
shall remain in force until 12:01 a.m., Eastern Standard Time, July 1, 2020. B.
Notwithstanding the provisions of paragraph A above, the Company may terminate a
Subscribing Reinsurer's percentage share in this Contract at any time by giving
written notice to the Subscribing Reinsurer in the event any of the following
circumstances occur: 1. The Subscribing Reinsurer's policyholders' surplus (or
its equivalent under the Subscribing Reinsurer's accounting system) at the
inception of this Contract has been reduced by 20.0% or more of the amount of
surplus (or the applicable equivalent) 12 months prior to that date; or
19\F7V1054 Page 1



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red004.jpg]
2. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) at any time during the term of
this Contract has been reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or 3. The Subscribing Reinsurer's
A.M. Best's rating has been assigned or downgraded below A- and/or Standard &
Poor's rating has been assigned or downgraded below BBB+; or 4. The Subscribing
Reinsurer has become, or has announced its intention to become, merged with,
acquired by or controlled by any other entity or individual(s) not controlling
the Subscribing Reinsurer's operations previously; or 5. A State Insurance
Department or other legal authority has ordered the Subscribing Reinsurer to
cease writing business; or 6. The Subscribing Reinsurer has become insolvent or
has been placed into liquidation, receivership, supervision, administration,
winding-up or under a scheme of arrangement, or similar proceedings (whether
voluntary or involuntary) or proceedings have been instituted against the
Subscribing Reinsurer for the appointment of a receiver, liquidator,
rehabilitator, supervisor, administrator, conservator or trustee in bankruptcy,
or other agent known by whatever name, to take possession of its assets or
control of its operations; or 7. The Subscribing Reinsurer has reinsured its
entire liability under this Contract without the Company's prior written
consent; or 8. The Subscribing Reinsurer has ceased assuming new or renewal
property or casualty treaty reinsurance business; or 9. The Subscribing
Reinsurer has hired an unaffiliated runoff claims manager that is compensated on
a contingent basis or is otherwise provided with financial incentives based on
the quantum of claims paid; or 10. The Subscribing Reinsurer has failed to
comply with the funding requirements set forth in the Reserves Article. C. The
"term of this Contract" as used herein shall mean the period from 12:01 a.m.,
Eastern Standard Time, July 1, 2019 to 12:01 a.m., Eastern Standard Time, July
1, 2020. However, if this Contract is terminated, the "term of this Contract" as
used herein shall mean the period from 12:01 a.m., Eastern Standard Time, July
1, 2019 to the effective time and date of termination. D. If this Contract is
terminated or expires while a loss occurrence covered hereunder is in progress,
the Reinsurer's liability hereunder shall, subject to the other terms and
conditions of this Contract, be determined as if the entire loss occurrence had
occurred prior to the 19\F7V1054 Page 2



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red005.jpg]
termination or expiration of this Contract, provided that no part of such loss
occurrence is claimed against any renewal or replacement of this Contract.
Article 3 - Territory The territorial limits of this Contract shall be identical
with those of the Company's policies. Article 4 - Exclusions A. This Contract
does not apply to and specifically excludes the following: 1. Reinsurance
assumed by the Company under obligatory reinsurance agreements, except business
assumed by the Company from Citizens Property Insurance Corporation. 2. Hail
damage to growing or standing crops. 3. Business rated, coded or classified as
Flood insurance or which should have been rated, coded or classified as such. 4.
Business rated, coded or classified as Mortgage Impairment and Difference in
Conditions insurance or which should have been rated, coded or classified as
such. 5. Title insurance and all forms of Financial Guarantee, Credit and
Insolvency. 6. Aviation, Ocean Marine, Boiler and Machinery, Fidelity and
Surety, Accident and Health, Animal Mortality and Workers Compensation and
Employers Liability. 7. Errors and Omissions, Malpractice and any other type of
Professional Liability insurance. 8. Loss and/or damage and/or costs and/or
expenses arising from seepage and/or pollution and/or contamination, other than
contamination from smoke. Nevertheless, this exclusion does not preclude payment
of the cost of removing debris of property damaged by a loss otherwise covered
hereunder, subject always to a limit of 25.0% of the Company's property loss
under the applicable original policy. 9. Loss or liability as excluded under the
provisions of the "War Exclusion Clause" attached to and forming part of this
Contract. 10. Nuclear risks as defined in the "Nuclear Incident Exclusion Clause
- Physical Damage - Reinsurance (U.S.A.)" attached to and forming part of this
Contract. 11. Loss or liability excluded by the Pools, Associations and
Syndicates Exclusion Clause (Catastrophe) attached to and forming part of this
Contract and any assessment or similar demand for payment related to the FHCF or
Citizens Property Insurance Corporation. 19\F7V1054 Page 3



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red006.jpg]
12. Loss or liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. "Insolvency fund" includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part. 13. Losses in the respect of overhead transmission and
distribution lines other than those on or within 150 meters (or 500 feet) of the
insured premises. 14. Mold, unless resulting from a peril otherwise covered
under the policy involved. 15. Loss or liability as excluded under the
provisions of the "Terrorism Exclusion" attached to and forming part of this
Contract. 16. All property loss, damage, destruction, erasure, corruption or
alteration of Electronic Data from any cause whatsoever (including, but not
limited to, Computer Virus) or loss of use, reduction in functionality, cost,
expense or whatsoever nature resulting therefrom, unless resulting from a peril
otherwise covered under the policy involved. "Electronic Data" as used herein
means facts, concepts and information converted to a form usable for
communications, interpretation or processing by electronic and electromechanical
data processing or electronically-controlled equipment and includes programs,
software and other coded instructions for the processing and manipulation of
data or the direction and manipulation of such equipment. "Computer Virus" as
used herein means a set of corrupting, harmful or otherwise unauthorized
instructions or code, including a set of maliciously-introduced, unauthorized
instructions or code, that propagate themselves through a computer system
network of whatsoever nature. However, in the event that a peril otherwise
covered under the policy results from any of the matters described above, this
Contract, subject to all other terms and conditions, will cover physical damage
directly caused by such listed peril. Article 5 - Retention and Limit A. As
respects FedNat Insurance Company, the Company shall retain and be liable for
the first $20,000,000 of ultimate net loss arising out of each loss occurrence.
As respects Monarch National Insurance Company, the Company shall retain and be
liable for the first $2,000,000 of ultimate net loss arising out of each loss
occurrence. As respects Maison Insurance Company, the Company shall retain and
be liable for the first $5,000,000 of ultimate net loss arising out of each loss
occurrence. The Reinsurer shall then be liable, as respects each excess layer,
for the amount by which such ultimate net loss exceeds the Company's respective
retention, but the liability of the Reinsurer under each excess layer 19\F7V1054
Page 4



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red007.jpg]
shall not exceed a combined amount, shown as "Reinsurer's Per Occurrence Limit"
for that excess layer in Schedule A attached hereto, as respects any one loss
occurrence. As respects FedNat Insurance Company, whether a loss occurrence
results in an ultimate net loss under one or more of the excess layers set forth
in Schedule A attached hereto, the Company's retention will not exceed the first
$20,000,000 of ultimate net loss arising out of such loss occurrence. As
respects Monarch National Insurance Company, whether a loss occurrence results
in an ultimate net loss under one or more of the excess layers set forth in
Schedule A attached hereto, the Company's retention will not exceed the first
$2,000,000 of ultimate net loss arising out of such loss occurrence. As respects
Maison Insurance Company, whether a loss occurrence results in an ultimate net
loss under one or more of the excess layers set forth in Schedule A attached
hereto, the Company's retention will not exceed the first $5,000,000 of ultimate
net loss arising out of such loss occurrence. B. Recoveries shall always be
made, in the first instance, under the lowest excess layer that is not entirely
exhausted. If there is any amount of ultimate net loss arising out of a loss
occurrence in excess of the Company's respective retentions under the lowest
excess layer that has not been recovered thereunder, such amount shall be
recovered under the next or subsequent excess layer or layers, as appropriate.
Recoveries under each excess layer set forth in Schedule A attached to and
forming part of this Contract shall inure as follows: 1. Recoveries under the
First Excess layer shall inure to the benefit of the Second Excess layer; 2.
Recoveries under the First and Second Excess layers shall inure to the benefit
of the Third Excess layer; 3. Recoveries under the First, Second and Third
Excess layers shall inure to the benefit of the Fourth Excess layer; and 4.
Recoveries under the First, Second, Third and Fourth Excess layers shall inure
to the benefit of the Fifth Excess layer. It is understood, however, that any
fully exhausted excess layer or the exhausted portion of any excess layer shall
no longer inure to the benefit of any subsequent excess layer(s). C.
Notwithstanding the provisions above, no claim shall be made hereunder as
respects losses arising out of loss occurrences commencing during the term of
this Contract unless at least two risks insured or reinsured by the Company are
involved in such loss occurrence. For purposes hereof, the Company shall be the
sole judge of what constitutes "one risk." 19\F7V1054 Page 5



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red008.jpg]
Article 6 - Florida Hurricane Catastrophe Fund As respects FedNat Insurance
Company and Monarch National Insurance Company, the Company has purchased 75.0%
of the FHCF mandatory layer of coverage and shall be deemed to inure to the
benefit of this Contract. As respects Maison Insurance Company, the Company has
purchased 90.0% of the FHCF mandatory layer of coverage and shall be deemed to
inure to the benefit of this Contract. Further, any FHCF loss reimbursement
shall be deemed to be paid to the Company in accordance with the FHCF
reimbursement contract at the full payout level set forth therein and will be
deemed not to be reduced by any reduction or exhaustion of the FHCF's
claims-paying capacity as respects the mandatory FHCF coverage. Article 7 -
Other Reinsurance A. The Company shall be permitted to carry other reinsurance,
recoveries under which shall inure solely to the benefit of the Company and be
entirely disregarded in applying all of the provisions of this Contract. B. Any
loss reimbursement received under the Company's FHCF Supplement Layer
Reinsurance Contract (19\F7V1085), which shall be deemed to be placed at 15.0%,
shall be deemed to inure to the benefit of this Contract. Article 8 -
Reinstatement A. In the event all or any portion of the reinsurance under any
excess layer of reinsurance coverage provided by this Contract is exhausted by
ultimate net loss, the amount so exhausted shall be reinstated immediately from
the time the loss occurrence commences hereon. For each amount so reinstated the
Company agrees to pay additional premium equal to the product of the following:
1. The percentage of the occurrence limit for the excess layer reinstated (based
on the ultimate net loss paid by the Reinsurer under that excess layer); times
2. The earned reinsurance premium for the excess layer reinstated for the term
of this Contract (exclusive of reinstatement premium). B. Whenever the Company
requests payment by the Reinsurer of any ultimate net loss under any excess
layer hereunder, the Company shall submit a statement to the Reinsurer of
reinstatement premium due the Reinsurer for that excess layer. If the earned
reinsurance premium for any excess layer for the term of this Contract has not
been finally determined as of the date of any such statement, the calculation of
reinstatement premium due for that excess layer shall be based on the amount,
shown as "Annual Deposit Premium" for that excess layer in Schedule A attached
hereto, and shall be readjusted when the earned reinsurance premium for that
excess layer for the term of this Contract has been finally determined. Any
reinstatement premium shown to be due the Reinsurer for any excess layer as
reflected by any such statement (less prior payments, if any, for that excess
layer) shall be payable by the Company concurrently with payment by the
Reinsurer of the requested ultimate net loss for that excess layer. Any return
reinstatement premium shown 19\F7V1054 Page 6



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red009.jpg]
to be due the Company shall be remitted by the Reinsurer as promptly as possible
after receipt and verification of the Company's statement. C. Notwithstanding
anything stated herein, the liability of the Reinsurer for ultimate net loss
under any excess layer of reinsurance coverage provided by this Contract shall
not exceed either of the following: 1. The amount, shown as "Reinsurer's Per
Occurrence Limit" for that excess layer in Schedule A attached hereto, as
respects loss or losses arising out of any one loss occurrence; or 2. The
amount, shown as "Reinsurer's Term Limit" for that excess layer in Schedule A
attached hereto, in all during the term of this Contract. Article 9 -
Definitions A. "Loss adjustment expense," regardless of how such expenses are
classified for statutory reporting purposes, as used in this Contract shall mean
all costs and expenses allocable to a specific claim that are incurred by the
Company in the investigation, appraisal, adjustment, settlement, litigation,
defense or appeal of a specific claim, including court costs and costs of
supersedeas and appeal bonds, and including a) pre-judgment interest, unless
included as part of the award or judgment; b) post-judgment interest; c) legal
expenses and costs incurred in connection with coverage questions and legal
actions connected thereto, including Declaratory Judgment Expense; and d)
expenses and a pro rata share of salaries of the Company field employees, and
expenses of other Company employees who have been temporarily diverted from
their normal and customary duties and assigned to the field adjustment of losses
covered by this Contract. Loss adjustment expense as defined above does not
include unallocated loss adjustment expense. Unallocated loss adjustment expense
includes, but is not limited to, salaries and expenses of employees, other than
in (d) above, and office and other overhead expenses. B. "Loss in excess of
policy limits" and "extra contractual obligations" as used in this Contract
shall mean: 1. "Loss in excess of policy limits" shall mean 90.0% of any amount
paid or payable by the Company in excess of its policy limits, but otherwise
within the terms of its policy, such loss in excess of the Company's policy
limits having been incurred because of, but not limited to, failure by the
Company to settle within the policy limits or by reason of the Company's alleged
or actual negligence, fraud or bad faith in rejecting an offer of settlement or
in the preparation of the defense or in the trial of an action against its
insured or reinsured or in the preparation or prosecution of an appeal
consequent upon such an action. Any loss in excess of policy limits that is made
in connection with this Contract shall not exceed 25.0% of the actual
catastrophe loss. 2. "Extra contractual obligations" shall mean 90.0% of any
punitive, exemplary, compensatory or consequential damages paid or payable by
the Company, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but 19\F7V1054 Page 7



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red010.jpg]
not limited to, failure by the Company to settle within the policy limits or by
reason of the Company's alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of an action against its insured or reinsured or in the preparation or
prosecution of an appeal consequent upon such an action. An extra contractual
obligation shall be deemed, in all circumstances, to have occurred on the same
date as the loss covered or alleged to be covered under the policy. Any extra
contractual obligations that are made in connection with this Contract shall not
exceed 25.0% of the actual catastrophe loss. Notwithstanding anything stated
herein, this Contract shall not apply to any loss in excess of policy limits or
any extra contractual obligation incurred by the Company as a result of any
fraudulent and/or criminal act by any officer or director of the Company acting
individually or collectively or in collusion with any individual or corporation
or any other organization or party involved in the presentation, defense or
settlement of any claim covered hereunder. C. "Policies" as used in this
Contract shall mean all policies, contracts and binders of insurance or
reinsurance. D. "Ultimate net loss" as used in this Contract shall mean the sum
or sums (including loss in excess of policy limits, extra contractual
obligations and loss adjustment expense, as defined herein) paid or payable by
the Company in settlement of claims and in satisfaction of judgments rendered on
account of such claims, after deduction of all salvage, all recoveries and all
claims on inuring insurance or reinsurance, whether collectible or not. Nothing
herein shall be construed to mean that losses under this Contract are not
recoverable until the Company's ultimate net loss has been ascertained. Article
10 - Loss Occurrence A. The term "loss occurrence" shall mean the sum of all
individual losses directly occasioned by any one disaster, accident or loss or
series of disasters, accidents or losses arising out of one event which occurs
within the area of one state of the United States or province of Canada and
states or provinces contiguous thereto and to one another. However, the duration
and extent of any one "loss occurrence" shall be limited to all individual
losses sustained by the Company occurring during any period of 168 consecutive
hours arising out of and directly occasioned by the same event, except that the
term "loss occurrence" shall be further defined as follows: 1. As regards a
named storm, all individual losses sustained by the Company occurring during any
period (a) from and after 12:00 a.m. Eastern Standard Time on the date a watch,
warning, advisory, or other bulletin (whether for wind, flood or otherwise) for
such named storm is first issued by the National Hurricane Center ("NHC") or its
successor or any other division of the National Weather Service ("NWS"), (b)
continuing for a time period thereafter during which such named storm continues,
regardless of its category rating or lack thereof and regardless of whether the
watch, warning, or advisory or other bulletin remains in effect for such named
storm and (c) ending 96 hours following the issuance of the last watch, warning
or advisory or other bulletin for such named storm or related to such named
storm by the NHC or its successor or any other division of the NWS. "Named
storm" shall mean any storm or 19\F7V1054 Page 8



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red011.jpg]
storm system that has been declared by the NHC or its successor or any other
division of the NWS to be a named storm at any time, which may include, by way
of example and not limitation, hurricane, wind, gusts, typhoon, tropical storm,
hail, rain, tornados, cyclones, ensuing flood, storm surge, water damage, fire
following, sprinkler leakage, riots, vandalism, and collapse, and all losses and
perils (including, by way of example and not limitation, those mentioned
previously in this sentence) in each case arising out of, caused by, occurring
during, occasioned by or resulting from such storm or storm system, including by
way of example and not limitation the merging of one or more separate storm(s)
or storm system(s) into a combined storm surge event. However, the named storm
need not be limited to one state or province or states or provinces contiguous
thereto. 2. As regards storm or storm systems that are not a named storm,
including, by way of example and not limitation, ensuing wind, gusts, typhoon,
tropical storm, hail, rain, tornados, cyclones, ensuing flood, storm surge, fire
following, sprinkler leakage, riots, vandalism, collapse and water damage, all
individual losses sustained by the Company occurring during any period of 144
consecutive hours arising out of, caused by, occurring during, occasioned by or
resulting from the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto. 3. As regards riot,
riot attending a strike, civil commotion, vandalism and malicious mischief, all
individual losses sustained by the Company occurring during any period of 96
consecutive hours within the area of one municipality or county and the
municipalities or counties contiguous thereto arising out of and directly
occasioned by the same event. The maximum duration of 96 consecutive hours may
be extended in respect of individual losses which occur beyond such 96
consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period. 4. As
regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the introductory portion of this paragraph)
and fire following directly occasioned by the earthquake, only those individual
fire losses which commence during the period of 168 consecutive hours may be
included in the Company's loss occurrence. 5. As regards freeze, only individual
losses directly occasioned by collapse, breakage of glass and water damage
(caused by bursting frozen pipes and tanks) may be included in the Company's
loss occurrence. 6. As regards firestorms, brush fires and any other fires or
series of fires, irrespective of origin (except as provided in subparagraphs 3
and 4 above), all individual losses sustained by the Company which commence
during any period of 168 consecutive hours within the area of one state of the
United States or province of Canada and states or provinces contiguous thereto
and to one another may be included in the Company's loss occurrence. B. For all
loss occurrences hereunder, the Company may choose the date and time when any
such period of consecutive hours commences, provided that no period commences
earlier than the date and time of the occurrence of the first recorded
individual loss sustained by 19\F7V1054 Page 9



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red012.jpg]
the Company arising out of that disaster, accident, or loss or series of
disasters, accidents, or losses. Furthermore: 1. For all loss occurrences other
than those referred to in subparagraphs A.1., A.2., and A.3. above, only one
such period of 168 consecutive hours shall apply with respect to one event. 2.
As regards those loss occurrences referred to in subparagraphs A.1. and A.2.,
only one such period of consecutive hours (as set forth therein) shall apply
with respect to one event, regardless of the duration of the event. 3. As
regards those loss occurrences referred to in subparagraph A.3. above, if the
disaster, accident, or loss or series of disasters, accidents, or losses
occasioned by the event is of greater duration than 96 consecutive hours, then
the Company may divide that disaster, accident, or loss or series of disasters,
accidents, or losses into two or more loss occurrences, provided that no two
periods overlap and no individual loss is included in more than one such period.
C. It is understood that losses arising from a combination of two or more perils
as a result of the same event may be considered as having arisen from one loss
occurrence. Notwithstanding the foregoing, the hourly limitations as stated
above shall not be exceeded as respects the applicable perils, and no single
loss occurrence shall encompass a time period greater than 168 consecutive
hours, except as regards those loss occurrences referred to in subparagraphs
A.1., A.4. and A.6. above. Article 11 - Loss Notices and Settlements A. Whenever
losses sustained by the Company are reserved by the Company for an amount
greater than 50.0% of the Company's respective retention under any excess layer
hereunder and/or appear likely to result in a claim under such excess layer, the
Company shall notify the Subscribing Reinsurers under that excess layer and
shall provide updates related to development of such losses. The Reinsurer shall
have the right to participate in the adjustment of such losses at its own
expense. B. All loss settlements made by the Company, provided they are within
the terms of this Contract and the terms of the original policy (with the
exception of loss in excess of policy limits or extra contractual obligations
coverage, if any, under this Contract), shall be binding upon the Reinsurer, and
the Reinsurer agrees to pay all amounts for which it may be liable upon receipt
of reasonable evidence of the amount paid by the Company. Article 12 - Cash Call
Notwithstanding the provisions of the Loss Notices and Settlements Article, upon
the request of the Company, the Reinsurer shall pay any amount with regard to a
loss settlement or settlements that are scheduled to be made (including any
payments projected to be made) within the next 20 days by the Company, subject
to receipt by the Reinsurer of a satisfactory proof of loss. Such agreed payment
shall be made within 10 days from the date the demand for payment was
transmitted to the Reinsurer. 19\F7V1054 Page 10



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red013.jpg]
Article 13 - Salvage and Subrogation The Reinsurer shall be credited with
salvage (i.e., reimbursement obtained or recovery made by the Company, less the
actual cost, excluding salaries of officials and employees of the Company and
sums paid to attorneys as retainer, of obtaining such reimbursement or making
such recovery) on account of claims and settlements involving reinsurance
hereunder. Salvage thereon shall always be used to reimburse the excess carriers
in the reverse order of their priority according to their participation before
being used in any way to reimburse the Company for its primary loss. The Company
hereby agrees to enforce its rights to salvage or subrogation relating to any
loss, a part of which loss was sustained by the Reinsurer, and to prosecute all
claims arising out of such rights, if, in the Company's opinion, it is
economically reasonable to do so. Article 14 - Reinsurance Premium A. As premium
for each excess layer of reinsurance coverage provided by this Contract, the
Company shall pay the Reinsurer a premium equal to the product of the following
(or a pro rata portion thereof in the event the term of this Contract is less
than 12 months), subject to a minimum premium of the amount, shown as "Minimum
Premium" for that excess layer in Schedule A attached hereto (or a pro rata
portion thereof in the event the term of this Contract is less than 12 months):
1. The amount, shown as "Annual Deposit Premium" for that excess layer in
Schedule A attached hereto; times 2. The percentage calculated by dividing (a)
the actual Average Annual Loss ("AAL") determined by the Company's wind
insurance in force on September 30, 2019, by (b) the original AAL of the amount,
shown as "AAL" for that excess layer in Schedule A attached hereto. The
Company's AAL shall be derived by averaging the applicable data produced by
Applied Insurance Research (AIR) Touchstone v5.1 and Risk Management Solutions
(RMS) RiskLink v17 catastrophe modeling software, in the long-term perspective,
including secondary uncertainty and loss amplification, but excluding storm
surge. It is understood that the calculation of the actual AAL shall be based on
the amount, shown as "Reinsurer's Per Occurrence Limit" for that excess layer in
Schedule A attached hereto, net of (1) the FHCF mandatory layer of coverage
purchased by FedNat Insurance Company using the current estimates of the
mandatory FHCF coverage of 75.0% of $721,000,000 excess of $256,900,000, (2) the
FHCF mandatory layer of coverage purchased by Monarch National Insurance Company
using the current estimates of the mandatory FHCF coverage of 75.0% of
$23,100,000 excess of $8,300,000, (3) the FHCF mandatory layer of coverage
purchased by Maison Insurance Company using the current estimates of the
mandatory FHCF coverage of 90.0% of $67,200,000 excess of $23,900,000, and of
(4) the Company's FHCF Supplement Layer Reinsurance Contract (19\F7V1085), which
shall be deemed to be placed at 15.0%. 19\F7V1054 Page 11



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red014.jpg]
B. The Company shall pay the Reinsurer an annual deposit premium for each excess
layer of the amount, shown as "Annual Deposit Premium" for that excess layer in
Schedule A attached hereto, in four equal installments of the amount, shown as
"Deposit Premium Installment" for that excess layer in Schedule A attached
hereto, on July 1 and October 1 of 2019, and on January 1 and April 1 of 2020.
However, in the event this Contract is terminated, there shall be no deposit
premium installments due after the effective date of termination. C. On or
before June 30, 2020, the Company shall provide a report to the Reinsurer
setting forth the premium due hereunder for each excess layer for the term of
this Contract, computed in accordance with paragraph A above, and any additional
premium due the Reinsurer or return premium due the Company for each such excess
layer shall be remitted promptly. Article 15 - Sanctions Neither the Company nor
any Subscribing Reinsurer shall be liable for premium or loss under this
Contract if it would result in a violation of any mandatory sanction,
prohibition or restriction under United Nations resolutions or the trade or
economic sanctions, laws or regulations of the European Union, United Kingdom or
United States of America that are applicable to either party. Article 16 - Late
Payments A. The provisions of this Article shall not be implemented unless
specifically invoked, in writing, by one of the parties to this Contract. B. In
the event any premium, loss or other payment due either party is not received by
the intermediary named in the Intermediary Article (hereinafter referred to as
the "Intermediary") by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest charge on the amount past due
calculated for each such payment on the last business day of each month as
follows: 1. The number of full days which have expired since the due date or the
last monthly calculation, whichever the lesser; times 2. 1/365ths of the
six-month United States Treasury Bill rate as quoted in The Wall Street Journal
on the first business day of the month for which the calculation is made; times
3. The amount past due, including accrued interest. It is agreed that interest
shall accumulate until payment of the original amount due plus interest charges
have been received by the Intermediary. 19\F7V1054 Page 12



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red015.jpg]
C. The establishment of the due date shall, for purposes of this Article, be
determined as follows: 1. As respects the payment of routine deposits and
premiums due the Reinsurer, the due date shall be as provided for in the
applicable section of this Contract. In the event a due date is not specifically
stated for a given payment, it shall be deemed due 30 days after the date of
transmittal by the Intermediary of the initial billing for each such payment. 2.
Any claim or loss payment due the Company hereunder shall be deemed due 10 days
after the proof of loss or demand for payment is transmitted to the Reinsurer.
If such loss or claim payment is not received within the 10 days, interest will
accrue on the payment or amount overdue in accordance with paragraph B above,
from the date the proof of loss or demand for payment was transmitted to the
Reinsurer. 3. As respects a "cash call" made in accordance with the Cash Call
Article, payment shall be deemed due 10 days after the demand for payment is
transmitted to the Reinsurer. If such loss or claim payment is not received
within the 10 days, interest shall accrue on the payment or amount overdue in
accordance with paragraph B above, from the date the demand for payment was
transmitted to the Reinsurer. 4. As respects any payment, adjustment or return
due either party not otherwise provided for in subparagraphs 1, 2, and 3 of this
paragraph C, the due date shall be as provided for in the applicable section of
this Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 10 days following transmittal of written
notification that the provisions of this Article have been invoked. For purposes
of interest calculations only, amounts due hereunder shall be deemed paid upon
receipt by the Intermediary. D. Nothing herein shall be construed as limiting or
prohibiting a Subscribing Reinsurer from contesting the validity of any claim,
or from participating in the defense of any claim or suit, or prohibiting either
party from contesting the validity of any payment or from initiating any
arbitration or other proceeding in accordance with the provisions of this
Contract. If the debtor party prevails in an arbitration or other proceeding,
then any interest charges due hereunder on the amount in dispute shall be null
and void. If the debtor party loses in such proceeding, then the interest charge
on the amount determined to be due hereunder shall be calculated in accordance
with the provisions set forth above unless otherwise determined by such
proceedings. If a debtor party advances payment of any amount it is contesting,
and proves to be correct in its contestation, either in whole or in part, the
other party shall reimburse the debtor party for any such excess payment made
plus interest on the excess amount calculated in accordance with this Article.
E. Interest charges arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period. 19\F7V1054 Page 13



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red016.jpg]
Article 17 - Offset The Company and the Reinsurer may offset any balance or
amount due from one party to the other under this Contract or any other contract
heretofore or hereafter entered into between the Company and the Reinsurer,
whether acting as assuming reinsurer or ceding company. The provisions of this
Article shall not be affected by the insolvency of either party. Article 18 -
Severability of Interests and Obligations The rights, duties and obligations set
forth below shall apply as if this Contract were a separate contract between the
Subscribing Reinsurers and each named reinsured company: A. Balances payable by
any Subscribing Reinsurer to or from any reinsured party under the Contract
shall not serve to offset any balances recoverable to, or from, any other
reinsured party to the Contract and balances payable shall be separated by named
reinsured company and paid directly to the appropriate named reinsured company’s
bank account. B. Balances recoverable by any Subscribing Reinsurer to or from
any reinsured party under the Contract shall not serve to offset any balances
payable to, or from, any other reinsured party to the Contract. C. Reports and
remittances made to the Reinsurer in accordance with the applicable articles of
the Contract are to be in sufficient detail to identify both the Reinsurer's
loss obligations due to each named reinsured company and each named reinsured
company's premium remittance under the report. D. In the event of the insolvency
of any of the parties to the Contract, offset shall be only allowed in
accordance with the laws of the insolvent party's state of domicile. E. Nothing
in this Article shall be construed to provide a separate retention, Reinsurer's
limit of liability any one loss occurrence or Reinsurer's annual limit of
liability for each named reinsured company. Article 19 - Access to Records The
Reinsurer or its designated representatives shall have access at any reasonable
time to all records of the Company which pertain in any way to this reinsurance,
provided the Reinsurer gives the Company at least 15 days prior notice of
request for such access. However, a Subscribing Reinsurer or its designated
representatives shall not have any right of access to the records of the Company
if it is not current in all undisputed payments due the Company. "Undisputed" as
used herein shall mean any amount that the Subscribing Reinsurer has not
contested in writing to the Company specifying the reason(s) why the payments
are disputed. Article 20 - Liability of the Reinsurer A. The liability of the
Reinsurer shall follow that of the Company in every case and be subject in all
respects to all the general and specific stipulations, clauses, waivers and
modifications 19\F7V1054 Page 14



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red017.jpg]
of the Company's policies and any endorsements thereon. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract. B. Nothing herein shall in any manner
create any obligations or establish any rights against the Reinsurer in favor of
any third party or any persons not parties to this Contract. Article 21 - Net
Retained Lines (BRMA 32E) A. This Contract applies only to that portion of any
policy which the Company retains net for its own account (prior to deduction of
any underlying reinsurance specifically permitted in this Contract), and in
calculating the amount of any loss hereunder and also in computing the amount or
amounts in excess of which this Contract attaches, only loss or losses in
respect of that portion of any policy which the Company retains net for its own
account shall be included. B. The amount of the Reinsurer's liability hereunder
in respect of any loss or losses shall not be increased by reason of the
inability of the Company to collect from any other reinsurer(s), whether
specific or general, any amounts which may have become due from such
reinsurer(s), whether such inability arises from the insolvency of such other
reinsurer(s) or otherwise. Article 22 - Errors and Omissions (BRMA 14F)
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery. Article 23 - Currency (BRMA 12A) A. Whenever the word "Dollars"
or the "$" sign appears in this Contract, they shall be construed to mean United
States Dollars and all transactions under this Contract shall be in United
States Dollars. B. Amounts paid or received by the Company in any other currency
shall be converted to United States Dollars at the rate of exchange at the date
such transaction is entered on the books of the Company. Article 24 - Taxes
(BRMA 50B) In consideration of the terms under which this Contract is issued,
the Company will not claim a deduction in respect of the premium hereon when
making tax returns, other than income or profits tax returns, to any state or
territory of the United States of America or the District of Columbia.
19\F7V1054 Page 15



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red018.jpg]
Article 25 - Federal Excise Tax (BRMA 17D) A. The Reinsurer has agreed to allow
for the purpose of paying the Federal Excise Tax the applicable percentage of
the premium payable hereon (as imposed under Section 4371 of the Internal
Revenue Code) to the extent such premium is subject to the Federal Excise Tax.
B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government. Article 26 - Foreign Account Tax Compliance Act A. To the
extent the Reinsurer is subject to the deduction and withholding of premium
payable hereon as set forth in the Foreign Account Tax Compliance Act (Sections
1471-1474 of the Internal Revenue Code), the Reinsurer shall allow such
deduction and withholding from the premium payable under this Contract. B. In
the event of any return of premium becoming due hereunder, the return premium
shall be determined and paid in full without regard to any amounts deducted or
withheld under paragraph A of this Article. In the event the Company or its
agent recovers such premium deductions and withholdings on the return premium
from the United States Government, the Company or its agent shall reimburse the
Reinsurer for such amounts. Article 27 - Reserves A. The Reinsurer agrees to
fund its share of amounts, including but not limited to, the Company's ceded
unearned premium and outstanding loss and loss adjustment expense reserves
(including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences) (hereinafter referred to as "Reinsurer's
Obligations") by: 1. Clean, irrevocable and unconditional letters of credit
issued and confirmed, if confirmation is required by the insurance regulatory
authorities involved, by a bank or banks meeting the NAIC Securities Valuation
Office credit standards for issuers of letters of credit and acceptable to said
insurance regulatory authorities; and/or 2. Escrow accounts for the benefit of
the Company; and/or 3. Cash advances; if the Reinsurer: 1. Is unauthorized in
any state of the United States of America or the District of Columbia having
jurisdiction over the Company and if, without such funding, a penalty would
accrue to the Company on any financial statement it is required to file with the
insurance regulatory authorities involved; or 19\F7V1054 Page 16



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red019.jpg]
2. Has an A.M. Best Company's rating equal to or below B++ at the inception of
this Contract. The Reinsurer, at its sole option, may fund in other than cash if
its method and form of funding are acceptable to the insurance regulatory
authorities involved. B. With regard to funding in whole or in part by letters
of credit, it is agreed that each letter of credit will be in a form acceptable
to insurance regulatory authorities involved, will be issued for a term of at
least one year and will include an "evergreen clause," which automatically
extends the term for at least one additional year at each expiration date unless
written notice of non-renewal is given to the Company not less than 30 days
prior to said expiration date. The Company and the Reinsurer further agree,
notwithstanding anything to the contrary in this Contract, that said letters of
credit may be drawn upon by the Company or its successors in interest at any
time, without diminution because of the insolvency of the Company or the
Reinsurer, but only for one or more of the following purposes: 1. To reimburse
itself for the Reinsurer's share of unearned premiums returned to insureds on
account of policy cancellations, unless paid in cash by the Reinsurer; 2. To
reimburse itself for the Reinsurer's share of losses and/or loss adjustment
expense paid under the terms of policies reinsured hereunder, unless paid in
cash by the Reinsurer; 3. To reimburse itself for the Reinsurer's share of any
other amounts claimed to be due hereunder, unless paid in cash by the Reinsurer;
4. To fund a cash account in an amount equal to the Reinsurer's share of
amounts, including but not limited to, the Reinsurer's Obligations as set forth
above, funded by means of a letter of credit which is under non-renewal notice,
if said letter of credit has not been renewed or replaced by the Reinsurer 10
days prior to its expiration date; 5. To refund to the Reinsurer any sum in
excess of the actual amount required to fund the Reinsurer's share of amounts,
including but not limited to, the Reinsurer's Obligations as set forth above, if
so requested by the Reinsurer. In the event the amount drawn by the Company on
any letter of credit is in excess of the actual amount required for B(1), B(2)
or B(4), or in the case of B(3), the actual amount determined to be due, the
Company shall promptly return to the Reinsurer the excess amount so drawn.
Article 28 - Insolvency A. In the event of the insolvency of the Company, this
reinsurance shall be payable directly to the Company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the Company without diminution because of the insolvency of the Company or
because the liquidator, receiver, conservator or statutory successor of the
Company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the Company
shall give written notice to the 19\F7V1054 Page 17



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red020.jpg]
Reinsurer of the pendency of a claim against the Company indicating the policy
or bond reinsured which claim would involve a possible liability on the part of
the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Company solely as a result of the defense undertaken by the Reinsurer. B.
Where two or more Subscribing Reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company. C. It is further understood and agreed
that, in the event of the insolvency of the Company, the reinsurance under this
Contract shall be payable directly by the Reinsurer to the Company or to its
liquidator, receiver or statutory successor, except as provided by Section
4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee of such reinsurance in the event of the
insolvency of the Company or (2) where the Reinsurer with the consent of the
direct insured or insureds has assumed such policy obligations of the Company as
direct obligations of the Reinsurer to the payees under such policies and in
substitution for the obligations of the Company to such payees. Article 29 -
Arbitration A. As a condition precedent to any right of action hereunder, in the
event of any dispute or difference of opinion hereafter arising with respect to
this Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots. B. Each
party shall present its case to the Arbiters within 30 days following the date
of appointment of the Umpire. The Arbiters shall consider this Contract as an
honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction. 19\F7V1054 Page 18



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red021.jpg]
C. If more than one Subscribing Reinsurer is involved in the same dispute, all
such Subscribing Reinsurers shall, at the option of the Company, constitute and
act as one party for purposes of this Article and communications shall be made
by the Company to each of the Subscribing Reinsurers constituting one party,
provided, however, that nothing herein shall impair the rights of such
Subscribing Reinsurers to assert several, rather than joint, defenses or claims,
nor be construed as changing the liability of the Subscribing Reinsurers
participating under the terms of this Contract from several to joint. D. Each
party shall bear the expense of its own Arbiter, and shall jointly and equally
bear with the other the expense of the Umpire and of the arbitration. In the
event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties. E. Any arbitration proceedings shall take place at a
location mutually agreed upon by the parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings pursuant hereto
shall be governed by the law of the state in which the Company has its principal
office. Article 30 - Service of Suit (BRMA 49C) (Applicable if the Reinsurer is
not domiciled in the United States of America, and/or is not authorized in any
State, Territory or District of the United States where authorization is
required by insurance regulatory authorities) A. It is agreed that in the event
the Reinsurer fails to pay any amount claimed to be due hereunder, the
Reinsurer, at the request of the Company, will submit to the jurisdiction of a
court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer's rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. B. Further, pursuant to any
statute of any state, territory or district of the United States which makes
provision therefor, the Reinsurer hereby designates the party named in its
Interests and Liabilities Agreement, or if no party is named therein, the
Superintendent, Commissioner or Director of Insurance or other officer specified
for that purpose in the statute, or his successor or successors in office, as
its true and lawful attorney upon whom may be served any lawful process in any
action, suit or proceeding instituted by or on behalf of the Company or any
beneficiary hereunder arising out of this Contract. Article 31 - Severability
(BRMA 72E) If any provision of this Contract shall be rendered illegal or
unenforceable by the laws, regulations or public policy of any state, such
provision shall be considered void in such state, but this shall not affect the
validity or enforceability of any other provision of this Contract or the
enforceability of such provision in any other jurisdiction. 19\F7V1054 Page 19



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red022.jpg]
Article 32 - Governing Law (BRMA 71B) This Contract shall be governed by and
construed in accordance with the laws of the State of Florida. Article 33 -
Confidentiality A. The Reinsurer hereby acknowledges that the documents,
information and data provided to it by the Company, whether directly or through
an authorized agent, in connection with the placement and execution of this
Contract, including all information obtained through any audits and any claims
information between the Company and the Reinsurer, and any submission or other
materials relating to any renewal (hereinafter referred to as "Confidential
Information") are proprietary and confidential to the Company. B. Except as
provided for in paragraph C below, the Reinsurer shall not disclose any
Confidential Information to any third parties, including but not limited to the
Reinsurer's subsidiaries and affiliates, other insurance companies and their
subsidiaries and affiliates, underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling insurance or reinsurance data, and
statistical rating organizations. C. Confidential Information may be used by the
Reinsurer only in connection with the performance of its obligations or
enforcement of its rights under this Contract and will only be disclosed when
required by (1) retrocessionaires subject to the business ceded to this
Contract, (2) regulators performing an audit of the Reinsurer's records and/or
financial condition, (3) external auditors performing an audit of the
Reinsurer's records in the normal course of business, or (4) the Reinsurer's
legal counsel; provided that the Reinsurer advises such parties of the
confidential nature of the Confidential Information and their obligation to
maintain its confidentiality. The Company may require that any third-party
representatives of the Reinsurer agree, in writing, to be bound by this
Confidentiality Article or by a separate written confidentiality agreement,
containing terms no less stringent than those set forth in this Article. If a
third-party representative of the Reinsurer is not bound, in writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
Reinsurer shall be responsible for any breach of this provision by such
third-party representative of the Reinsurer. D. Notwithstanding the above, in
the event that the Reinsurer is required by court order, other legal process or
any regulatory authority to release or disclose any or all of the Confidential
Information, the Reinsurer agrees to provide the Company with written notice of
same at least 10 days prior to such release or disclosure, to the extent legally
permissible, and to use its best efforts to assist the Company in maintaining
the confidentiality provided for in this Article. E. Any disclosure of
Non-Public Personally Identifiable Information shall comply with all state and
federal statutes and regulations governing the disclosure of Non-Public
Personally Identifiable Information. "Non-Public Personally Identifiable
Information" shall be defined as this term or a similar term is defined in any
applicable state, provincial, territory, or federal law. Disclosing or using
this information for any purpose not authorized by applicable law is expressly
forbidden without the prior consent of the Company. 19\F7V1054 Page 20



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red023.jpg]
F. The parties agree that any information subject to privilege, including the
attorney-client privilege or attorney work product doctrine (collectively
"Privilege") shall not be disclosed to the Reinsurer until, in the Company's
opinion, such Privilege is deemed to be waived or otherwise compromised by
virtue of its disclosure pursuant to this Contract. Furthermore, the Reinsurer
shall not assert that any Privilege otherwise applicable to the Confidential
Information has been waived or otherwise compromised by virtue of its disclosure
pursuant to this Contract. G. The provisions of this Article shall extend to the
officers, directors and employees of the Reinsurer and its affiliates, and shall
be binding upon their successors and assigns. Article 34 - Non-Waiver The
failure of the Company or Reinsurer to insist on compliance with this Contract
or to exercise any right, remedy or option hereunder shall not: (1) constitute a
waiver of any rights contained in this Contract, (2) prevent the Company or
Reinsurer from thereafter demanding full and complete compliance, (3) prevent
the Company or Reinsurer from exercising such remedy in the future, nor (4)
affect the validity of this Contract or any part thereof. Article 35 - Agency
Agreement (BRMA 73A) If more than one reinsured company is named as a party to
this Contract, the first named company shall be deemed the agent of the other
reinsured companies for purposes of sending or receiving notices required by the
terms and conditions of this Contract, and for purposes of remitting or
receiving any monies due any party. Article 36 - Notices and Contract Execution
A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable. B. The use of any
of the following shall constitute a valid execution of this Contract or any
amendments thereto: 1. Paper documents with an original ink signature; 2.
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or 3. Electronic records with an electronic signature made via an
electronic agent. For the purposes of this Contract, the terms "electronic
record," "electronic signature" and "electronic agent" shall have the meanings
set forth in the Electronic Signatures in Global and National Commerce Act of
2000 or any amendments thereto. 19\F7V1054 Page 21



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red024.jpg]
C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original. Article 37 - Intermediary Aon
Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary will be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary will be deemed
payment to the Company only to the extent that such payments are actually
received by the Company. In Witness Whereof, the Company by its duly authorized
representatives has executed this Contract as of the dates specified below: This
___10___________ day of ____September_______________ in the year _2019_______.
FedNat Insurance Company /s/ Michael
Braun_____________________________________________________ This ___10___________
day of ____September_______________ in the year _2019_______. Monarch National
Insurance Company /s/ Michael
Braun_____________________________________________________ This ___10___________
day of ____September_______________ in the year _2019_______. Maison Insurance
Company /s/ Doug Raucy_______________________________________________________
19\F7V1054 Page 22



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red025.jpg]
Schedule A Excess Catastrophe Reinsurance Contract Effective: July 1, 2019
FedNat Insurance Company Sunrise, Florida and Monarch National Insurance Company
Sunrise, Florida and Maison Insurance Company Baton Rouge, Louisiana First
Second Third Fourth Fifth Excess Excess Excess Excess Excess Reinsurer's Per
Occurrence Limit $75,000,000 $160,000,000 $75,000,000 $117,500,000 $121,000,000
Reinsurer's Term Limit $150,000,000 $320,000,000 $150,000,000 $235,000,000
$242,000,000 Minimum Premium [***] [***] [***] [***] [***] AAL [***] [***] [***]
[***] [***] Annual Deposit Premium [***] [***] [***] [***] [***] Deposit Premium
Installments [***] [***] [***] [***] [***] The figures listed above for each
excess layer shall apply to each Subscribing Reinsurer in the percentage share
for that excess layer as expressed in its Interests and Liabilities Agreement
attached hereto. 19\F7V1054 Schedule A



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red026.jpg]
War Exclusion Clause As regards interests which at time of loss or damage are on
shore, no liability shall attach hereto in respect of any loss or damage which
is occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority. 19\F7V1054



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red027.jpg]
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.) 1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks. 2. Without in any way restricting the operation of paragraph (1)
of this Clause, this Reinsurance does not cover any loss or liability accruing
to the Reassured, directly or indirectly and whether as Insurer or Reinsurer,
from any insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to: I. Nuclear reactor
power plants including all auxiliary property on the site, or II. Any other
nuclear reactor installation, including laboratories handling radioactive
materials in connection with reactor installations, and "critical facilities" as
such, or III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear material," and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or waste materials, or IV. Installations other than those listed in
paragraph (2) III above using substantial quantities of radioactive isotopes or
other products of nuclear fission. 3. Without in any way restricting the
operations of paragraphs (1) and (2) hereof, this Reinsurance does not cover any
loss or liability by radioactive contamination accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
on property which is on the same site as a nuclear reactor power plant or other
nuclear installation and which normally would be insured therewith except that
this paragraph (3) shall not operate (a) where Reassured does not have knowledge
of such nuclear reactor power plant or nuclear installation, or (b) where said
insurance contains a provision excluding coverage for damage to property caused
by or resulting from radioactive contamination, however caused. However on and
after 1st January 1960 this sub-paragraph (b) shall only apply provided the said
radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof. 4. Without in any way
restricting the operations of paragraphs (1), (2) and (3) hereof, this
Reinsurance does not cover any loss or liability by radioactive contamination
accruing to the Reassured, directly or indirectly, and whether as Insurer or
Reinsurer, when such radioactive contamination is a named hazard specifically
insured against. 5. It is understood and agreed that this Clause shall not
extend to risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Reassured to be the primary hazard. 6. The
term "special nuclear material" shall have the meaning given it in the Atomic
Energy Act of 1954 or by any law amendatory thereof. 7. Reassured to be sole
judge of what constitutes: (a) substantial quantities, and (b) the extent of
installation, plant or site. Note.-Without in any way restricting the operation
of paragraph (1) hereof, it is understood and agreed that (a) all policies
issued by the Reassured on or before 31st December 1957 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply. (b) with respect to any risk located in Canada policies issued by
the Reassured on or before 31st December 1958 shall be free from the application
of the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.
12/12/57 N.M.A. 1119 BRMA 35B 19\F7V1054



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red028.jpg]
Pools, Associations and Syndicates Exclusion Clause (Catastrophe) It is hereby
understood and agreed that: A. This Contract excludes loss or liability arising
from: 1. Business derived directly or indirectly from any pool, association, or
syndicate which maintains its own reinsurance facilities. This subparagraph 1
shall not apply with respect to: a. Residual market mechanisms created by
statute. This Contract shall not extend, however, to afford coverage for
liability arising from the inability of any other participant or member in the
residual market mechanism to meet its obligations, nor shall this Contract
extend to afford coverage for liability arising from any claim against the
residual market mechanism brought by or on behalf of any insolvency fund (as
defined in the Insolvency Fund Exclusion Clause incorporated in this Contract).
For the purposes of this Clause, the California Earthquake Authority shall be
deemed to be a "residual market mechanism." b. Inter-agency or inter-government
joint underwriting or risk purchasing associations (however styled) created by
or permitted by statute or regulation. 2. Those perils insured by the Company
that the Company knows, at the time the risk is bound, to be insured by or in
excess of amounts insured or reinsured by any pool, association or syndicate
formed for the purpose of insuring oil, gas, or petro-chemical plants; oil or
gas drilling rigs; and/or aviation risks. This subparagraph 2 shall not apply:
a. If the total insured value over all interests of the risk is less than
$250,000,000. b. To interests traditionally underwritten as Inland Marine or
Stock or Contents written on a blanket basis. c. To Contingent Business
Interruption liability, except when it is known to the Company, at the time the
risk is bound, that the key location is insured by or through any pool,
association or syndicate formed for the purpose of insuring oil, gas, or
petro-chemical plants; oil or gas drilling rigs; and/or aviation risks; unless
the total insured value over all interests of the risk is less than
$250,000,000. B. With respect to loss or liability arising from the Company's
participation or membership in any residual market mechanism created by statute,
the Company may include in its ultimate net loss only amounts for which the
Company is assessed as a direct consequence of a covered loss occurrence,
subject to the following provisions: 1. Recovery is limited to perils otherwise
protected hereunder. 2. In the event the terms of the Company's participation or
membership in any such residual market mechanism permit the Company to recoup
any such direct 19\F7V1054 Page 1 of 2



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red029.jpg]
assessment attributed to a loss occurrence by way of a specific policy premium
surcharge or similar levy on policyholders, the amount received by the Company
as a result of such premium surcharge or levy shall reduce the Company's
ultimate net loss for such loss occurrence. 3. The result of any rate increase
filing permitted by the terms of the Company's participation or membership in
any such residual market mechanism following any assessment shall have no effect
on the Company's ultimate net loss for any covered loss occurrence. 4. The
result of any premium tax credit filing permitted by the terms of the Company's
participation or membership in any such residual market mechanism following any
assessment shall reduce the Company's ultimate net loss for any covered loss
occurrence. 5. The Company may not include in its ultimate net loss any amount
resulting from an assessment that, pursuant to the terms of the Company's
participation or membership in the residual market mechanism, the Company is
required to pay only after such assessment is collected from the policyholder.
6. The ultimate net loss hereunder shall not include any monies expended to
purchase or retire bonds as a consequence of being a member of a residual market
mechanism nor any fines or penalties imposed on the Company for late payment. 7.
If, however, a residual market mechanism only provides for assessment based on
an aggregate of losses in any one contract or plan year of said mechanism, then
the amount of that assessment to be included in the ultimate net loss for any
one loss occurrence shall be determined by multiplying the Company's share of
the aggregate assessment by a factor derived by dividing the Company's ultimate
net loss (net of the assessment) with respect to the loss occurrence by the
total of all of its ultimate net losses (net of assessments) from all loss
occurrences included by the mechanism in determining the assessment. 8/1/2012
19\F7V1054 Page 2 of 2



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red030.jpg]
Terrorism Exclusion (Property Treaty Reinsurance) Notwithstanding any provision
to the contrary within this Contract or any amendment thereto, it is agreed that
this Contract excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from or arising out of or in connection
with any act of terrorism, as defined herein, regardless of any other cause or
event contributing concurrently or in any other sequence to the loss. An act of
terrorism includes any act, or preparation in respect of action, or threat of
action designed to influence the government de jure or de facto of any nation or
any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which: 1. Involves violence against one or more persons,
or 2. Involves damage to property; or 3. Endangers life other than the person
committing the action; or 4. Creates a risk to health or safety of the public or
a section of the public; or 5. Is designed to interfere with or disrupt an
electronic system. This Contract also excludes loss, damage, cost or expense
directly or indirectly caused by, contributed to by, resulting from or arising
out of or in connection with any action in controlling, preventing, suppressing,
retaliating against or responding to any act of terrorism. Notwithstanding the
above and subject otherwise to the terms, conditions, and limitations of this
Contract, in respect only of personal lines, this Contract will pay actual loss
or damage (but not related cost and expense) caused by any act of terrorism
provided such act is not directly or indirectly caused by, contributed to by,
resulting from or arising out of or in connection with radiological, biological,
chemical, or nuclear pollution or contamination. 18\F7V1054



--------------------------------------------------------------------------------



 
[exhibit102-19xf7v1054red031.jpg]
The Interests and Liabilities Agreements, constituting 79 pages in total, have
been omitted from this exhibit because such agreements are not material and
would be competitively harmful if publicly disclosed. 19\F7V1054



--------------------------------------------------------------------------------



 